DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 03/15/2022.
Claims 1, 5, 11, 15, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
Identification of the closest prior art of record:
Gurfinkel et al. (US 20210149719 A1)
Pekka Jaaskelainen “Exploiting Task Parallelism with OpenCL: A Case Study”
Marison et al. (US 20130063460 A1).
The closest prior art of record, alone or in combination, fails to disclose at least the limitation(s) receiving a task graph that specifies one or more passes including a first pass and a second pass, one or more resources, and one or more directed edges between passes and resources, wherein the first pass and the second pass are independent passes, wherein the first pass includes execution through a graphics processing pipeline that includes a pixel shader, and wherein a resource of the resources include a buffer output by one pass of the one or more passes and input by another pass of the one or more passes;
Each of Gurfinkel and Pekka disclose executable GPU task graphs including exemplary graphs with combinations of independent tasks which are executed in parallel and dependent tasks executed sequentially. Although each of Gurfinkel and Pekka are specifically for GPU execution the constituent tasks are kernel functions, and do not disclose tasks which includes execution through a graphics processing pipeline that includes a pixel shader, and wherein a resource of the resources include a buffer output by one pass of the one or more passes and input by another pass of the one or more passes.
Marison similarly discloses controlling operation of a GPU using executable directed acyclic graphs, where the GPU includes a graphics processing pipeline that includes a pixel shader. But in Marison’s representation each DAG implements a single execution of the pixel shader stage where the DAG nodes are low level shader operations, and thus also does not disclose a task graph with nodes that represent execution through a graphics processing pipeline that includes a pixel shader, and wherein a resource of the resources include a buffer output by one pass of the one or more passes and input by another pass of the one or more passes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20210294660 A1 discloses a DAG based programming model for GPU pipelines.
US 10861126 B1 discloses reordering rendering passes to increae execution efficiency.
“Interactive Multi-Pass Programmable Shading” discloses a method to translate the high-level shading description into OpenGL rendering passes
“Efficient Partitioning of Fragment Shaders for Multiple-Output Hardware” discloses methods for partitioning fragment shaders into multiple rendering passes.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
06/04/2022

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196